COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                           ORDER

Appellate case name:     Richard Alan Haase v. Countrywide Home Loans, Inc., et.al.

Appellate case number:   01-20-00854-CV

Trial court case number: 07-DCV-161177

Trial court:             400th District Court of Fort Bend County

        We withdraw our order of August 6, 2021. Appellant’s August 5, 2021 motion to extend
time to file his appellate brief is granted. Appellant’s brief is due September 20, 2021.

       It is so ORDERED.

Judge’s signature: /s/ Veronica Rivas-Molloy
                      Acting individually


Date: August 20, 2021